Citation Nr: 0432291	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-04 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel






INTRODUCTION

The veteran served on active duty from February 1980 to March 
1987.  Her 
Record of service (DD Form 214) indicates that she had 
approximately three more years of active service before this 
period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  The RO denied entitlement to 
service connection for a chronic acquired variously diagnosed 
cervical spine disorder.

In November 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In October 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Current medical assessments of the veteran's cervical 
spine name degenerative disc disease, herniated disc, and 
painful and decreased motion.

2.  Neck strain, neck and shoulder muscle pain, and decreased 
and/or painful motion of the cervical spine are noted and 
confirmed regularly in the veteran's service medical records 
from 1982 through 1982.

3.  Post-service medical records show both that from 1987 
through today, the veteran has exhibited the symptoms of 
cervical spine disorder that were noted during her service 
and that her post-service symptoms were followed by 
degenerative disc disease and herniated nucleus pulposus.

CONCLUSION OF LAW

A chronic acquired variously diagnosed cervical spine 
disorder was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, enacted on 
November 9, 2000, heightened the duty that VA had under 
earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Regulations implementing the VCAA have been 
promulgated.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  

The VCAA eliminated the requirement that a claimant present a 
well-grounded claim at the outset of the case to receive VA's 
assistance with the development of evidence.  See Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order); 
38 U.S.C.A. § 5107(a) (2000) (as in effect before November 9, 
2000).  The new statute charged VA with a duty, defined there 
and in the implementing regulations, to assist claimants with 
the development of evidence, and to notify claimants about 
what evidence was needed, before it could deny their claims.

When claim is before it, therefore, the Board must determine 
whether any action on that claim under the VCAA remains to be 
performed and must remand the claim to the agency of original 
jurisdiction to complete any such action unless the claim is 
granted on appeal.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  In this case, the Board has granted the 
claim.  Consequently, there is no need for the Board to 
review the question whether the RO complied with the VCAA in 
its treatment of the claim.


Factual Background

The veteran has a disability of the cervical spine.  During a 
June 2004 VA examination of the spine, the disability was 
diagnosed as musculoskeletal neck pain, decreased motion of 
the cervical spine, and degenerative disc disease of the 
neck.  

During a February 2003 VA examination, the disability was 
diagnosed as a herniated disc, with painful and decreased 
motion, of the cervical spine.  Her cervical spine problems 
also have been characterized since her separation from 
service in 1987 as severe muscle spasm of the neck, as shown 
by a July 1991 VA medical record; myositis-related neck pain, 
as shown by a February 1992 VA medical record; chronic neck 
pain, as shown by a February 1992 VA medical record; cervical 
spondylosis at C6, as shown by the report concerning a 
computed tomography (CT) scan performed by VA in June 1992; 
loss and reversal of normal cervical lordosis and posterior 
osteophytes arising from the inferior surface of C5 with 
indentation upon the adjoining thecal sac, representing 
partial effacement of the ventral subarachnoid space, as 
shown by the report concerning a magnetic resonance imaging 
(MRI) study performed by VA in July 1992; degenerative joint 
disease, as shown by an October 1992 VA medical record; 
severe degenerative joint disease of the cervical spine, as 
shown by a November 1992 VA medical record; musculoskeletal 
pain of the neck and shoulders, as shown by an October 1995 
VA medical record; herniated disc at C-5, as shown by a May 
1996 VA medical record; and herniated nucleus pulposus at C5-
6 and chronic back pain, as shown by an October 1998 VA 
medical record concerning a physical examination.  

A report concerning an October 1998 MRI study states an 
impression of herniated nucleus pulposus at C5-6.  An October 
1998 VA hospital summary shows that the veteran had fusion 
surgery at that time to address the herniated nucleus 
pulposus at C5-6.




Her post-service VA medical records also reflect that the 
veteran complained to her health care providers or examiners 
since at least August 1987, when a VA examination was 
performed mainly to assess her lumbar spine and for which no 
imaging studies of the cervical spine were conducted, of pain 
in her neck and/or shoulders.  These records suggest that she 
first complained of "radiating" neck pain in 1991.  

Her service medical records indicate that she contended with 
recurring back pain associated with the cervical spine from 
1982.  The notations include an April 1982 record showing 
that the veteran was assessed with "[m]uscle [p]ain [of the] 
[u]pper and [l]ower back"; a March 1983 record showing that 
she was seen for "back" and "neck" pain and treated with a 
prescription for Parafon Forte; a January 1984 record showing 
that she was seen for "[n]eck musc[le] spasm" characterized 
as 
"[m]id[-][t]rapezius [m]uscle [s]pasm" and treated with a 
prescription for ibuprofen; a November 1984 record showing 
that she was seen for neck and shoulder pain, although 
principally for low back pain, and exhibited full range of 
motion of the cervical spine with a subjective sensation of 
tightness at the end points of the motion; an April 1985 
record showing that she was diagnosed with rule out pinched 
nerve in the neck; a May 1985 record showing that she was 
assessed with a painful left rhomboid muscle; a July 1985 
record showing that she was seen for pain of the cervical 
spine that she described as "burning" and from a "pinched 
nerve" in the neck that was sore to the touch, exhibited 
mildly decreased, and painful, motion of the cervical spine 
and tenderness of the neck, was assessed with neck pain, and 
was prescribed physical therapy; a July 1985 record showing 
that she was seen for what she described as "chronic" neck 
and back pain and was assessed by her examiner as "[c]hronic 
[b]ack [s]train"; an April 1986 record showing that she was 
assessed with a painful left rhomboid muscle, a condition 
that she described as having bothered her for the past six 
weeks; and a September 1986 record showing that she was seen 
for what she described as injury sustained in breaking up a 
fight, exhibited full, but somewhat painful, motion of the 
neck, was assessed with "neck strain," and was prescribed a 
physical therapy consultation.

The report concerning her service separation examination, 
which took place in February 1987, shows that her examiner 
assessed her with a disorder of the lumbosacral spine - - one 
also shown in her service medical records - - but not any of 
the cervical spine.  The report concerning the medical 
history that the veteran related during the separation 
examination shows that she affirmed that she had recurring 
back pain.  The report concerning the medical history that 
she gave in October 1979 during what appears her service 
entrance examination does not cite recurring back pain.

In March 1988 the RO granted entitlement to service 
connection for the residuals of a low back injury.  The RO 
cited service medical records indicating that the veteran 
began to have low back pain after heavy lifting and was 
diagnosed through a CT scan performed during service with 
Schmorl's nodes of the lumbosacral spine and slight bulging 
of the L3-L4 disc.  

In written statements that she has submitted in support of 
her claim and her February 2002 personal hearing testimony, 
the veteran has contended that her current cervical spine 
disorder was caused by an injury that she sustained during 
her active service.  She has alleged that she was injured in 
November 1982 when she fell many feet to the ground while 
working on the outside of an airplane and landed on her back.  
Also, as stated above, she alleged in September 1986 that she 
injured her back and neck breaking up a fight.  The service 
or personnel records that are on file do not confirm that 
either of these injuries happened.  The Board notes, however, 
that the service medical records appear to be incomplete, 
containing, for example, no entrance examination report (as 
opposed to the medical history form that would accompany that 
report.

The June 2004 VA and February 2003 VA examination reports 
each contains a statement of the examiner's opinion about 
whether the disorder of the cervical spine that the examiner 
identified was attributable to the veteran's service.  

In the February 2003 examination report, the following 
opinion is stated:

In my medical opinion, patient's cervical 
spine condition, which is most likely 
secondary to a herniated disc in her 
cervical spine, subsequent operations 
which occurred in my medical opinion 
after her discharge from the service, and 
is less likely than not related to her 
injury which occurred while in service.  
It is my medical opinion that her 
herniated cervical disc likely occurred 
after her separation from service and her 
subsequent surgery for this condition 
occurred after her separation from 
service.

In the June 2004 examination report, the following opinion is 
stated:

It is my opinion that the patient suffers 
predominantly from musculoskeletal neck 
pain as well as degenerative disc disease 
in her neck.  It is my opinion that she 
suffers also predominantly from residuals 
secondary to her prior surgery.  
Additionally, my opinion is that . . . 
[it is] less likely than not that her 
current neck problem is less likely than 
not to be related to her service 
connected [lumbosacral] back condition.


Criteria

Service connection is awarded for a disability resulting 
either from injury or disease that a veteran acquired during 
active service or from aggravation during service of an 
injury or disease that a veteran had before the start of 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for a veteran's disability 
claim may be demonstrated in different ways.




Service connection will be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
exhibits the same disease after service.  In such a case, the 
post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection will be granted for a veteran's disability 
where the disorder or its symptoms have been noted during 
service (or during a period after service when it is presumed 
that a disability then evident also was present during 
service), the symptomatology of the disorder is manifested 
with continuity after service, and the current disability is 
related by competent evidence to the disorder that was noted 
during service (or post-service "presumptive" period) or to 
the symptomatology dating from the time of service.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).  

If veteran with 90 days or more of continuous active service 
develops arthritis to a compensable degree within one year 
after being separated from service, it is presumed that the 
disease was acquired during service even without direct 
evidence of that unless there is affirmative evidence to the 
contrary (including a showing of an intercurrent cause for 
the disease.)  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection will be granted for veteran's disability 
that competent evidence shows had its onset during active 
service, even if a corresponding chronic disease was not 
shown during service or symptoms of such a disorder noted 
during service and exhibited continually from the time of 
service.  38 C.F.R. § 3.303(a).  

Thus, for example, service connection may be granted for any 
disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was acquired during service.  38 C.F.R. 
§ 3.303(d).  

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Where a proposition is factual, such as whether an incident 
or injury occurred during service, lay evidence may be 
competent.  Id. Generally, too, a layperson is considered 
competent to supply evidence descriptive of his own symptoms.  
Id.  However, when a proposition turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, evidence proceeding from an expert medical 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
lay person he is not competent to diagnose a current 
disability or opine as to its etiology); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

Analysis

After considering the record as a whole, the Board finds that 
the claim must be granted.  It appears to the Board that the 
claim is neither proved nor disproved by the evidence.  The 
reasonable doubt that arises from the state of the evidence 
must be resolved in favor of the claim.  38 C.F.R. § 3.102; 
38 U.S.C.A. § 5107(b).  


Certainly, the opinions obtained by VA from the VA 
examinations that it obtained in February 2003 and June 2004, 
respectively, are adverse to the claim.  However, the claim 
cannot be denied on the bases of these opinions because the 
opinions are not supported by adequate reasons and bases.  
Were the Board to deny the claim on the basis of one or both 
of these opinions, its decision also would lack reasons and 
bases.  

VA adjudicators are not permitted to opine about medical 
questions presented by a claim or offer medical conclusions 
of their own; these must be resolved by evidence proceeding 
from a competent, that is, expert medical, source.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board cannot supply 
the reasons and bases for a medical opinion otherwise lacking 
them.  

The other medical evidence on file describes a continuity of 
symptomatology of cervical spine problems dating from the 
veteran's time in service to the present day.  See 38 C.F.R. 
§ 3.303(b).  That evidence is enough to place the proof for 
and against the claim in equipoise.  

As a matter of law, when the evidence is in equipoise, the 
claim must be resolved in the claimant's favor.  38 C.F.R. § 
3.102; 38 U.S.C.A. § 5107(b).  

The Board finds that, in view of the facts and circumstances 
of this case, with application of the pertinent governing 
criteria, the veteran's variously diagnosed chronic acquired 
disorders of the cervical spine cannot satisfactorily be 
dissociated from her period of active service.  

Accordingly, the claim of entitlement to service connection 
for a chronic acquired variously diagnosed cervical spine 
disorder is granted.  38 U.S.C.A. §§ 1131, 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.326(a) (2004).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed cervical spine disorder is granted



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



